Citation Nr: 0506579	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  96-08 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of overpayment of Department of 
Veterans Affairs (VA) disability pension benefits, in the 
amount of $22,177.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1949 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the decisions made by the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs' (VA) Houston, Texas, Regional Office (RO).  
In November 1993 the Committee granted a request for a waiver 
of recovery of overpayment of the veteran's disability 
pension benefits in the amount of $2,795.00.  In August 1995, 
the Committee determined that the veteran's overpayment 
indebtedness was actually $14,535.00 rather than the 
$2,795.00 that had been waived.  

In October 1995 the Committee denied a request for a waiver 
of overpayment in the amount of $11,740.00, representing the 
balance of the overpayment that had not previously been 
waived.  The veteran filed a notice of disagreement as to 
that decision.  In February 1996, he was advised that the 
overpayment in question had been increased based upon the 
discovery of additional income, and that it was actually 
$21,955.00.  In February 1996, the Committee issued a 
statement of the case that reflected a denial of the waiver 
of an overpayment of disability pension in the amount of 
$22,177.00.  The veteran perfected an appeal of that decision 
by the filing of a substantive appeal in March 1996.  

In July 2001, the veteran appeared at a travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  The 
transcript of that hearing has been associated with the 
claims file and the case is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded VA disability pension benefits 
from June 1992 through August 31, 1993, and from June 1, 1994 
through June 30, 1996.  VA notified the veteran that pension 
was an income-based program, and that he should notify VA 
immediately of any changes in income.

3.  Between June 1, 1992 and August 31, 1993, and between 
June 1, 1994 and June 30, 1996, the veteran failed to report 
additional income received by his spouse, to include payments 
from employment and the Social Security Administration (SSA).  

4.  The veteran was overpaid $22,177.00 in disability pension 
benefits, based upon his failure to accurately report his 
spouse's income.

5.  The veteran was at fault in the creation of the 
overpayment of pension benefits in the amount of $22,177.00, 
which resulted from the retroactive reduction of his award, 
after it was learned that his spouse had previous unreported 
income; despite the notice provided to him, he did not 
promptly report this income.  His fault was mitigated by the 
circumstances of his disability.  

6.  VA was without fault in the creation of the overpayment.  

7.  The veteran was unjustly enriched as a result of the 
overpayment.  

8.  Prior to January 1, 2002, the veteran's assets and 
income, with consideration of the costs of life's basic 
necessities, was sufficient to permit repayment of the 
overpayment indebtedness without resulting in excessive 
financial difficulty, and the collection of that indebtedness 
prior to that date did not defeat the purpose of the pension 
benefit program, nor was it otherwise inequitable.

9.  Effective January 1, 2002, the evidence indicated that 
further collection of the overpayment would deprive the 
veteran of basic necessities of life, causing undue hardship 
and nullifying the objective for which the benefits were 
intended.



CONCLUSIONS OF LAW

1.  Recovery of that portion of the overpayment of pension 
benefits in the original amount of $22,177.00, that was 
collected prior to January 1, 2002, would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).

2.  Recovery of that portion of the overpayment of pension 
benefits in the original amount of $22,177.00, that was not 
collected prior to January 1, 2002, would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302; 38 C.F.R. §§ 1.963, 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  

Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of disability pension benefits in the 
amount of $22,177.00.  The Committee found that the 
collection of the overpayment from the appellant would not be 
against the principles or equity and good conscience.  See 
38 C.F.R. § 1.965 (2004).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 


Factual Background

The basic facts of this case are not in dispute.  The veteran 
was awarded VA pension benefits in December 1992, effective 
from June 1992, with the monthly rate based on his countable 
income, as reported by him.  The award specified that it was 
base upon $0 income, including income of his spouse.  The 
veteran was notified that failure to report additional income 
would result in an overpayment that would have to be 
collected.  

The veteran was required to complete annual income reporting 
forms, entitled Improved Pension Eligibility Verification 
Reports (EVRs).  Each of these forms requested that he 
provide information about all assets and income, including 
cash, stocks, mutual funds, interest income and income from 
any other source.  

Each EVR noted that the law provided for severe penalties for 
the willful submission of any statement or evidence of a 
material fact, knowing it is false, or fraudulent acceptance 
of any payment to which a payee is not entitled.  The record 
contains an EVR signed by the veteran in May 1993.  On the 
May 1993 form, he indicated that his spouse received income 
of $3,048.00.  An overpayment of $2,795.00 was created based 
upon this revelation.  

The veteran requested a waiver of this overpayment.  In 
November 1993 the Committee granted a request for a waiver of 
the veteran's disability pension benefits in the amount of 
$2,795.00.  

In August 1995, the Committee conducted an income 
verification match, and determined that the veteran had 
higher interest income and that the veteran's spouse had been 
in receipt of a higher rate of annual earned income beginning 
June 1, 1992, than had previously been reported for the 
period between June 1, 1992 and September 1, 1993.  The 
overpayment indebtedness was increased to $14,535.00 from the 
$2,795.00 that had previously been waived.  In October 1995 
the Committee denied a request for a waiver of overpayment in 
the amount of $11,740.00, representing the balance of the 
overpayment that had not previously been waived.  The veteran 
filed a notice of disagreement as to that decision.  

In September 1995, it was determined that the veteran's 
spouse had been in receipt of a higher rate of annual earned 
income than had previously been reported for the period 
between June 1, 1994 and June 30, 1996, based upon the 
receipt of Social Security Administration (SSA) benefits.  In 
February 1996, the veteran was advised that the overpayment 
in question had been increased based upon the discovery of 
that additional income, and that it was actually $21,955.00.  
In February 1996, the Committee issued a statement of the 
case that reflected a denial of the waiver of a total 
overpayment of disability pension in the calculated amount of 
$22,177.00.  The veteran perfected an appeal as to that 
decision in March 1996.  

In May 2001, it was determined that the veteran's spouse had 
been in receipt of a higher rate of annual earned income 
beginning January 1, 2000, based upon the receipt of 
employment income that had not previously been reported.  In 
November 2001, the veteran was advised that his overpayment 
had been increased by $5,599.00.  The veteran requested a 
waiver of that new overpayment indebtedness.  In March 2002, 
the Committee at the RO issued a waiver decision that granted 
a waiver of the additional overpayment of $5,599.00 based 
upon a finding that undue financial hardship would be created 
by the collection of the increased overpayment.



Pursuant to his request for a waiver, the veteran has 
submitted a series of financial status reports.  The most 
comprehensive of these reports were dated in July 2000 and 
December 2001.  

In the July 2000 report, the veteran indicated that he was 
disabled, and that his spouse was employed.  He indicated 
that they had a 24 year old dependent who was a helpless 
child.  He reported a combined net monthly income for him and 
his spouse as being $1,845.58, with monthly expenses totaling 
$2,856.45, of which $1,335.45 was paid toward monthly 
payments on installment contracts and other debts, including 
the VA overpayment debt.  This represented a negative monthly 
balance of $1,019.87.  He indicated that he had assets 
totaling $42,018.00, and a total unpaid debt balance of 
$53,836.75.  He indicated that he was not past due on any 
debts.  

In the December 2001 Financial Status Report, the veteran 
reported that he was disabled, and that his spouse was 
employed.  He reported a combined net monthly income for him 
and his spouse as being $1,168.00, with monthly expenses 
totaling $5,478.58, of which $3,963.58 was paid toward 
monthly payments on installment contracts and other debts, 
including the VA overpayment debt.  This represented a 
negative monthly balance of $4,310.58.  He indicated that he 
had assets totaling $37,000.00, and a total unpaid debt 
balance of $31,015.93.  He indicated that he was past due on 
most of the debts, with a total past due amount of $8,013.84.  

VA medical treatment records document that the veteran is in 
poor health, and that his health has continued to decline 
since he first applied for waiver.  He has several 
disabilities, including the systemic disorder of 
poliomyositis, also characterized as inclusion body myositis 
with idiopathic peripheral neuropathy, evaluated as 
100 percent disabling for pension purposes.  He has been 
confined to a wheelchair for many years.  


Analysis

The appellant requests a waiver of the recovery of the 
overpayment of VA disability pension benefits that was 
created in the amount of $22,177.00.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that in its 
several waiver decisions, including the October 1995 
decision, the Committee determined that there was no 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in this case.  

The Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The following 
is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The veteran contends that the principles of equity and good 
conscience would support his request for a waiver, since 
according to him, he was not at fault in the creation of the 
overpayment and its collection would impose an undue 
hardship.  In general, he argues that he was not at fault 
since he did not feel that the debt was his error.  He also 
contends that insistence by VA upon repayment would impose an 
undue hardship upon him.  Specifically, the veteran states 
that VA had all of the information necessary to reduce his 
pension, and that the failure to do so in a timely manner 
caused the overpayment.  He further states that his family 
income is not sufficient to meet their expenses for the basic 
necessities of life, especially considering his disability 
and advanced age.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  



Fault should initially be considered relative to the degree 
of control the veteran had over the circumstances leading to 
the overpayment.  If control is established, even to a minor 
degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high 
degree of care, with due regard for the debtor's contractual 
responsibility to the Government.  The age, financial 
experience, and education of the debtor should also be 
considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not at fault because VA was provided with 
the necessary financial information to reduce his pension in 
a timely manner.  The evidence does not support this 
allegation.  The evidence of record demonstrates that the 
veteran failed to accurately and timely report the income of 
his spouse from employment and Social Security.  

The most flagrant aspect of abuse by the veteran is the 
persistent neglect that he demonstrated by not keeping VA 
apprised of the changes in his spouse's income.  A VA pension 
recipient must notify VA of all circumstances which will 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient acquires knowledge that his or her income changed.  
38 C.F.R. § 3.660(a)(1).  The pension overpayments in 
question were derived upon not one, but several instances in 
which the veteran failed to report his spouse's disqualifying 
income.  

After consideration of the record, the Board concurs with the 
RO that the veteran was at fault in the creation of the 
overpayment.  He had been properly advised that the pension 
program was income based and that he was under an obligation 
to accurately and completely report all income and the 
sources thereof.  Moreover, the claims folder is replete with 
written notification to him of the necessity to report all 
assets and income, including that of his spouse.  

Significantly, between 1992 and 1994, the veteran failed to 
report his spouse's Social Security income during a period 
when an earlier overpayment was being collected because of 
his failure to report his spouse's employment income.  
Moreover, in 2001, the veteran incurred another overpayment 
by virtue of his failure to report a second period of income 
that his spouse earned in 2000 and 2001.  

The veteran's income for the period in question was at a 
level which did not permit payment to him of full disability 
pension benefits, and had he provided correct financial 
information to VA, the running award of pension would have 
been reduced.  The RO took appropriate action to terminate 
his award once information was reviewed regarding the 
previously unreported 1992 and 1993 income.  Thus, with 
regard to the balancing of faults between the veteran and VA, 
all fault in the creation of the debt rests with the veteran.  
In other words, contrary to his assertions, VA was not tardy 
in discontinuing his VA benefits to which he was not 
entitled, immediately upon finding out about the 
disqualifying income of his spouse.  

Notwithstanding, the evidence also reveals that the veteran 
had considerable medical problems during the periods in 
question in which he failed to timely notify VA of his 
spouse's excess income for pension purposes.  The record 
reveals that the veteran was required to undergo lengthy 
medical treatment for his medical difficulties during these 
periods, and as a result, was likely distracted from 
fulfilling his reporting obligations to VA.  By the same 
token, the evidence fails to reveal instances in which the 
veteran provided inaccurate financial information to VA for 
the purpose of obtaining benefits to which he was not 
entitled.  

In other words, the veteran's fault was one of omission for 
failing to timely report information, rather than commission 
for the intentional reporting of inaccurate data.  In this 
regard, it must be concluded that the appellant exhibited 
some sense of responsibility for his obligation to the 
Government, although this was obviously secondary to his 
personal welfare.  These factors act in mitigation of the 
veteran's fault, and can and should be acknowledged, under 
"equity and good conscience." 

Secondly, although it is clear that the VA had no part in the 
creation of the pension overpayment, the Board takes note of 
one troubling aspect of this case.  That is the undue delay 
in the ultimate disposition of the veteran's waiver request 
and appeal.  The veteran filed his initial waiver request in 
1993, and a subsequent waiver request in July 1995.  At one 
interval, over three years transpired without any apparent 
action.  That time span was between the filing of the 
substantive appeal in March 1996 and the issuance of a 
supplemental statement of the case in September 1999.  

This delay was attributable to many factors, including 
actions taken by the veteran, the Committee, the RO, and the 
Board.  While there may be no fault that can be assigned for 
this delay, it is clear that over 10 years has transpired in 
the prosecution of the veteran's waiver request.  This delay 
has increased the difficulty of obtaining evidence and making 
arguments in support of the veteran's appeal.  Although that 
difficulty has been overcome by allowing the veteran ample 
latitude and assistance in the development of his appeal, 
this post-facto delay factor can and should be taken into 
consideration in a waiver determination.  

Prior to an equitable ascertainment of the appellant's 
indebtedness, the Board must analyze his current financial 
status and the potential impact of loan guaranty payments on 
his ability to discharge his responsibilities to provide 
himself and his family with the basic necessities of life.  
Furthermore, the proper analysis of undue hardship must take 
into consideration not only the appellant's present financial 
picture, but also a realistic projection of his status in the 
foreseeable future.  

Normally, an appellant is expected to accord a debt to the VA 
the same regard given to any other debt.  The appellant and 
his spouse do have considerable secondary debt obligations 
that are mainly due to the projected financial burdens 
associated with the veteran's long-term illness, their 
advanced age, and the burdens of supporting a helpless child.  
It does not appear that they will have a great surplus of 
money for the foreseeable future.  

The Board has analyzed the financial information in the 
claims file, and in particular, the more detailed financial 
statements submitted by the veteran in July 2000, and 
December 2001.  

These financial statements, in particular, document that 
prior to January 1, 2002, the veteran was able to meet his 
considerable obligations to his creditors, including the VA 
overpayment obligation, while at the same time providing his 
family with the necessities of life.  For example, the July 
2000 financial status report indicates that the veteran was 
not past due on any debts.  

This is not to say that the veteran did not operate on a 
monthly negative balance for that time period, or that he did 
not endure sacrifice in making his monthly bills, only that 
he was able to pay his obligations without going into arrears 
on his debt obligations.  There is no evidence that prior to 
January 1, 2002, he was forced to endure a lack of food, 
clothing, warmth, or shelter as a result of the collection of 
the debt.  Thus, there is no indication that recovery of the 
overpayment up until that time had caused undue hardship.

By the time of the December 2001 financial status report, 
however, the veteran's finances had changed.  He indicated 
that he was past due on most of his secondary debts, with a 
total past due amount of $8,013.84.  The Board concludes from 
this financial information that prior to January 1, 2002, the 
veteran's assets and income, with consideration of the costs 
of life's basic necessities, was sufficient to permit 
repayment of the overpayment indebtedness without resulting 
in excessive financial hardship.  Effective January 1, 2002, 
however, the evidence indicated that further collection of 
the overpayment deprived the veteran of basic necessities of 
life, causing undue hardship and nullifying the objective for 
which the benefits were intended.  

The Board notes that these findings are not inconsistent with 
those of the Committee at the RO in similar matters.  As 
noted above, in March 2002, the Committee issued a waiver 
decision that granted a waiver of an additional pension 
overpayment of $5,599.00, based upon a finding that undue 
financial hardship would be created by the collection of the 
increased overpayment.  The Board is simply extending the 
basis of that decision to include overpayments that had 
previously been created.  

Thus, the Board concludes that recovery of that portion of 
the overpayment of pension benefits in the original amount of 
$22,177.00, that was collected prior to January 1, 2002, 
would not be against the principles of equity and good 
conscience.  On the other hand, recovery of that portion of 
the overpayment of pension benefits that was not collected 
prior to January 1, 2002, would be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302; 38 
C.F.R. §§ 1.963, 1.965.

The Board has also considered whether recovery of the reduced 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts not waived herein to 
which the veteran was not entitled in view of his countable 
income would not defeat the purpose of the benefit.  This 
would not affect the veteran's other sources of income, 
including his Social Security benefits and his access to the 
income of his spouse.  

On the other hand, failure of the Government to insist upon 
its right to repayment of the majority of the debt, that 
which is not waived herein, would result in his unjust 
enrichment at the expense of the Government.  The veteran in 
this case did not, according to the available record, change 
his position due to his detriment and as a result of the 
award of pension.

The Board is cognizant in this decision of the veteran's 
contentions regarding the impact of his advancing age and his 
disabilities on his ability to repay the indebtedness, and 
the role of those mitigation factors in the creation of the 
debt.  Based on the record in this case, however, the Board 
is not persuaded that recovery of the reduced overpayment 
resulting from this decision would be unfair, unconscionable, 
or unjust.  This is so particularly since the veteran 
continued to accept VA pension at a time when he and his 
spouse had higher income than he had previously reported to 
VA.  Moreover, in light of the fact that he has had more than 
one pension overpayment created under similar circumstances, 
the fault of the veteran must be accorded considerable weight 
in this analysis.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover that portion of the 
overpayment of pension benefits in the original amount of 
$22,177.00, that was collected prior to January 1, 2002.  The 
preponderance of the evidence is against the veteran's 
request for a waiver as to that amount.  

On the other hand, recovery of that portion of the 
overpayment of pension benefits that was not collected prior 
to January 1, 2002, would be against the principles of equity 
and good conscience.  The end result would not be unduly 
favorable or adverse to either the Government or the veteran.  
The evidence in this case is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Waiver of recovery of that portion of the overpayment of VA 
pension benefits in the original amount of $22,177.00, that 
was collected prior to January 1, 2002, is denied.

Waiver of recovery of that portion of the overpayment of 
pension benefits in the original amount of $22,177.00, that 
was not collected prior to January 1, 2002, is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


